Exhibit Subsidiaries of the Company at February 4, 2008 Realty Income Texas Properties, L.P. A Delaware limited partnership Realty Income Texas Properties, Inc. A Delaware corporation A wholly owned subsidiary of Realty Income Corporation RI GA 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI TN 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI TN 2, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 2, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 3, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 4, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 5, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI SE, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Pennsylvania Properties Trust A Maryland business trust O CHK, INC. A Delaware corporation A wholly owned subsidiary of Realty Income Corporation O ICE, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Crest Net Lease, Inc. A Delaware corporation A wholly owned subsidiary of Realty Income Corporation CRESTNET 1, LLC A Delaware limited liability company A wholly owned subsidiary of Crest Net Lease, Inc. CRESTNET 2, LLC A Delaware limited liability company A wholly owned subsidiary of Crest Net Lease, Inc. 4675 Center Point Rd, LLC A Delaware limited liability company A wholly owned subsidiary of CRESTNET 2, LLC 812 Creighton Rd, LLC A Delaware limited liability company A wholly owned subsidiary of CRESTNET 2, LLC 6000 Jimmy Carter Blvd, LLC A Delaware limited liability company A wholly owned subsidiary of CRESTNET 2, LLC
